Citation Nr: 1024134	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1971 and additional duty with the Georgia Air National Guard.  
The Veteran died in April 2002 and his wife is the appellant 
in this claim.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In September 2003, the appellant appeared before the 
undersigned Veteran's Law Judge and gave testimony in support 
of her claim.  A complete transcript is of record.  

In March 2004 and again in December 2008, the Board remanded 
this claim for additional action.  The case has been returned 
to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2002; the immediate cause 
of death was metastatic colon carcinoma.  

2.  At the time of the Veteran's death, service connection 
had not been established for any disability or disease.

3.  The cause of the Veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service or during a period of ACDUTRA 
while he was in the Reserves.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.6, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353- 
56 (Apr. 30, 2008).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death.  In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the application 
submitted. While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

Also during the pendency of the appellant's appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
requires VA review the evidence presented with the claim and 
to provide the appellant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the appellant of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.
 
The Board finds that a July 2002 letter partially satisfied 
VA's duty to notify provisions under the VCAA and Hupp.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
July 2002 letter advised the appellant of what information 
and evidence was needed to substantiate a DIC claim.  It also 
informed her about what information and evidence must be 
submitted by her, including enough information for the RO to 
request records from the sources identified by the appellant, 
as well as what information and evidence would be obtained by 
VA.  The July 2002 letter was sent prior to the November 2002 
initial adjudication.  Thus, notice regarding the VCAA 
elements addressed in this letter was timely.  See Pelegrini 
II, 18 Vet. App. at 120.

The July 2002 notice, however, reflects that the appellant 
was not provided a statement of the conditions for which the 
Veteran was service-connected at the time of his death in 
accordance with the Court's holding in Hupp.  However, 
because the Veteran was not in receipt of service connection 
for any disability at the time of his death, this notice 
issue is moot.

In addition, the appellant was provided explanation as to the 
evidence and information required to establish a disability 
rating or an effective date in February 2008.   Dingess, 
supra.   

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment and 
personnel records, private medical treatment records are of 
record, as well as the Veteran's death certificate and a 
transcript of the appellant's testimony at a personal hearing 
before the Board and were reviewed by the Board in connection 
with the appellant's claim.  There remains no issue as to the 
substantial completeness of the appellant's claim.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Service Connection for the Cause of the Veteran's Death

Generally, service connection for the cause of a Veteran's 
death is granted if a service-connected disability caused, 
hastened, or substantially and materially contributed to the 
Veteran's death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  
The death of a Veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  For the disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Active military service 
includes ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6(a).  Service connection on a presumptive 
basis is not available where the only service performed is 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
476-78 (1991).  

ACDUTRA is defined, in part, as duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2009).  Any individual (1) who, when authorized or required 
by competent authority, assumes an obligation to perform 
ACDUTRA or INACDUTRA for training; and (2) who is disabled or 
dies from an injury or covered disease incurred while 
proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be. 38 C.F.R. § 3.6(e) (2009).  

That an injury was incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an inservice 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the inservice disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (lay person competent to testify 
to pain and visible flatness of his feet); Espiritu, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  See also Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

During his lifetime, the Veteran was not in receipt of 
service connection for any disability.  He died on April [redacted], 
2002, and the death certificate listed the cause of death as 
metastatic colon carcinoma.  An autopsy was not performed.  

The appellant's primary contention is that the Veteran died 
while on active duty in the Reserves.  She further contends 
that the Veteran developed colon cancer during his active 
reserve duty or that colon cancer was aggravated during such 
service.   

Initially, the Board notes that the Veteran served active 
duty in the United States Army from February 1968 to February 
1971.  The evidence of record does not indicate, and the 
appellant does not so argue, that during that period of 
service or within a year after that service, the Veteran 
complained of or was treated for any problems relating to the 
colon.  At separation in August 1970, no pertinent 
abnormality was noted.  After service, there is no indication 
of treatment for any related problem until 2001, some 30 
years after service.  At that time, private records show that 
in January 2001, it was noted that the Veteran had undergone 
a colonoscopy and found to have a large lesion in this right 
colon which was bleeding.  He underwent a right colectomy.  
Colon cancer was the assessment.  

Here there is no showing of treatment for colon cancer in 
service or for many years thereafter.  Additionally there is 
nothing in the record associating the Veteran's colon cancer 
with his active service in the Army.  As to direct service 
connection for the cause of the Veteran's death, his colon 
cancer was not manifested during service or within one year 
from separation.  Review of the service records fails to note 
any complaints, treatment or diagnoses associated with colon 
problems and the diagnosis was not made until January 2001.  
However, as noted, the appellant does not contend that the 
Veteran's colon cancer is associated with his period of 
service in the Army.  Rather she contends that the disorder 
is related to his Reserve service.  

As to the Veteran's reserve duty, the record does not show 
that he died while on ACDUTRA, that he was on ACDUTRA at the 
time of his diagnosis of colon cancer, or that he was treated 
for colon cancer at any time while on ACDUTRA.   The Air 
Force Air National Guard service personnel records show in an 
Announcement of Death of Air Reserve Forces Member dated in 
September 2002, that his death on April [redacted], 2002 did not 
occur during a period of active duty for training or inactive 
duty for training.  His records show his service dates to be 
September 22, 2001 to October 12, 2001 and that he was 
released due to demobilization on October 12, 2001.  There 
are no records in the file showing that the Veteran was on 
active or inactive duty after October 12, 2001.  Thus his 
service personnel records show that he did not have any 
periods of ACDUTRA or INACDUTRA for the period dating from 
October 12, 2001.  There is no objective evidence of record 
indicating that the Veteran was on ACDUTRA at the time of his 
death in April 2002.   

Neither does the record show that the Veteran was on ACDUTRA 
when he was treated for colon cancer.  While the Veteran was 
part of the Reserves in 2001, in order for the disease to be 
service-connected, it must have been incurred in or 
aggravated during a period of ACDUTRA.  There is no showing 
that the Veteran was on ACDUTRA in January 2001 when he was 
treated for the disorder or that he was treated for colon 
cancer during a period of ACDUTRA.  In effect, there is no 
showing that the Veteran's colon cancer had its onset during 
ACDUTRA or was aggravated during ACDUTRA.  

Furthermore, there is no competent medical evidence of record 
etiologically linking the Veteran's colon cancer to any event 
or incident of any periods of ACDUTRA.  In this respect, 
although the appellant believes the Veteran's colon cancer 
occurred during ACDUTRA or is related to service, she is not 
competent to provide evidence that requires medical 
knowledge, nor has she provided any competent medical 
evidence to support her assertions.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Her lay opinion does not serve to outweigh the 
countervailing evidence which includes service personnel 
records showing that the Veteran was not on ACDUTRA when he 
died and was not treated for colon cancer during any period 
of ACDUTRA.  

While service connection for colon cancer may be granted on a 
presumptive basis, the Board notes that service connection on 
a presumptive basis is not available for ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).  In other words, 
in order for service connection to be granted on a 
presumptive basis, the cancer would have had to been 
diagnosed within one year of the Veteran's separation from 
active service, excluding the subsequent service in the 
Reserves.  In this case, the Veteran separated from active 
service in February 1971.  As there is no diagnosis of colon 
cancer within a year thereafter, as noted above, service 
connection on a presumptive basis is not warranted.

Accordingly, the preponderance of the evidence is against the 
claim. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


